DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
Applicant’s amendments filed 3/9/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-8 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 are directed to monitoring conveyor belts based on input indicators and calculating expected and actual service life of belts, which is considered to be a mental process that can be performed in the human mind, or by a human using a pen and paper.  The Courts have considered such mental processes ineligible. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-8 recite a system comprising a server and a plurality of units.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

monitor a state of the conveyor belt based on the data of each of the input items, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database;
calculate before the conveyor belt is mounted on the belt conveyor device an expected service life of the conveyor belt based on a use condition of the belt conveyor device at the use site, specifications of the conveyor belt input into the belt specification database, and a correlation determined in advance between the use condition and the specifications of the conveyor belt and an actual service life of the conveyor belt; and 
in calculating the expected service life of the conveyor belt which is used immediately after the prior conveyor belt, data of a use condition of when the prior conveyor belt is used, specifications of the prior conveyor belt, and the actual service life of the prior conveyor belt are input and the correlation is updated and used. 

The above-recited limitations use received data to monitor the state of a conveyor belt and make service life calculations based on various condition indicators.  This arrangement amounts to a manner of evaluation and judgment. Such concepts have been considered ineligible mental processes by the Courts (See MPEP 2106.04(a)).



Claim 1 does recite additional limitations:  
an input unit configured to input an indicator indicating a state of a belt conveyor device installed at a use site and an indicator indicating a use condition of a conveyor belt at the use site; and an actual service life of a prior conveyor belt used on the belt conveyor device immediately prior to the conveyor belt, the actual service life being an amount of time that the prior conveyor belt was used on the belt conveyor device;
an input unit configured to input at least one input item from five input items consisting of an amount of wear of an upper cover rubber of the conveyor belt, an impact force acting on the conveyor belt, a tensile force, an indicator indicating a state of a core, and an indicator indicating a state of an endless portion; and
a server into which data of each of the input items are input; wherein
the server comprises a calculation unit and a storage unit, 
the storage unit being configured to store a belt specification database in which specifications of the conveyor belt are input in advance and a tolerance range database in which a tolerance range for each of the input items input into the server per each of the specifications of the conveyor belt is input in advance, and 
the calculation unit being configured to
input into the server
the calculation unit is configured to
the expected service life as calculated by the calculation unit is sent from the server as a notification to a communicably connected customer terminal device via a communications network.


These additional elements merely amount to the general application of the abstract idea to a technological environment (e.g. “a server into which data…are input”, “the storage unit being configured to”, “the calculation unit being configured to”) and insignificant extra-solution activity (inputting data, storing data, sending data).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 23, 26, 30-32 indicate that general-purpose computing technology may be implemented as any of the system components.  That is, the technology used to implement the invention is not specific or integral to the claim.

Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) and storing and retrieving data (i.e., Storing and retrieving information in memory) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Regarding the dependent claims, these claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Strong et al. (US 20090119066 A1, hereinafter Strong).
Regarding Claim 1
Wallace discloses a conveyor belt management system, comprising: 
an input unit configured to input an indicator indicating a state of a belt conveyor device installed at a use site and an indicator indicating a use condition of a conveyor belt at the use site (at least paragraph 25, figure 1: system 20) 
an input unit configured to input at least one input item from five input items consisting of an amount of wear of an upper cover rubber of the conveyor belt, an impact force acting on the conveyor belt, a tensile force, an indicator indicating a state of a core, and an indicator indicating a state of an endless portion (at least paragraph 45)
a server into which data of each of the input items are input (at least paragraph 25, figure 1: monitoring center 60)
wherein the server comprises a calculation unit and a storage unit (at least paragraph 25, figure 1)
the storage unit being configured to store a belt specification database in which specifications of the conveyor belt are input in advance and a tolerance range database in which a tolerance range for each of the input items input into the server per each of the specifications of the conveyor belt is input in advance (at least paragraphs 57-58: historical performance and wear trends)
the calculation unit being configured to monitor a state of the conveyor belt based on the data of each of the input items input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database (at least paragraphs 60-61)
the calculation unit is configured to calculate before the conveyor belt is mounted on the belt conveyor device an expected service life of the conveyor belt based on a use condition of the belt conveyor device at the use site, specifications of the conveyor belt input into the belt specification database, and a correlation determined in advance between the use condition and the specifications of the conveyor belt and an actual service life of the conveyor belt (at least paragraphs 60-61: current and historical data (i.e., before mounter) is collected, stored, and used to predict service life) 
in calculating an expected service life of a conveyor belt used after the conveyor belt, data of a use condition of when the conveyor belt is used, specifications of 
the expected service life as calculated by the calculation unit is sent from the server as a notification to a communicably connected customer terminal device via a communications network (at least paragraphs 61-62: data communicated to remote monitoring system)

While Wallace discloses gathering and inputting historical information on service lives of a number of conveyor belts across a network of machines, and calculating an expected service life of a conveyor belt based on that information, Wallace does not explicitly disclose:
inputting an actual service life of a prior conveyor belt used on the belt conveyor device immediately prior to the conveyor belt, the actual service life being an amount of time that the prior conveyor belt was used on the belt conveyor device;
calculating the expected service life of the belt mounted after the prior conveyor belt

However, Strong teaches that it is known to include inputting actual service life information regarding components of a specific machine in order to calculate predicted service life of the replacement components for the specific machine (see at least paragraph 11) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Wallace, with the 

Regarding Claims 2-4, 6-8 
Wallace further discloses 
wherein 
the indicator indicating the state of the belt conveyor device comprises a conveyance speed of a conveyed object or a conveyance weight per unit time (at least paragraph 3: speed, load) 
the indicator indicating the use condition of the conveyor belt at the use site comprises a value identifying a use environmental temperature and a conveyed object specification (at least paragraph 3: temperature, load) 
the indicator indicating the state of the core comprises a gap in a belt width direction between cores arranged side by side (at least paragraph 3: rip) 
the indicator indicating the state of the endless portion comprises a bonding length of the endless portion (at least paragraphs 40, 41: length)
wherein the expected service life of the conveyor belt which is used immediately after the prior conveyor belt is corrected based on a comparison of the actual service life of the prior conveyor belt and the expected service life of the conveyor belt which is used immediately after the prior conveyor belt (at least 
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt. (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Strong, as applied above, and further in view of Sakuragi (US 10242348 B2).
Wallace in view of Strong discloses the claimed invention except for the following, which Sakuragi teaches:
wherein an inventory database into which an inventory amount of replacement conveyor belts for the conveyor belt at the use site or at a stockyard near the use site of the conveyor belt is input is stored in the storage unit; the server is communicably connected to a customer terminal device; and communication notifying of an order period of the replacement conveyor belt or communication prompting order thereof is sent from the server to the customer terminal device based on the inventory amount input in the inventory database and the remaining service life calculated (Sakuragi: at least claim 9: inventory of conveyors stored; notification sent to server that it is time to buy new belt based on future amount of use of belt)

.


Response to Arguments
	Applicant’s arguments with respect to the 35 USC 112 rejection have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejection has been withdrawn. 
	Applicant’s arguments with respect to the 35 USC 101 rejection of the claims have been fully considered, but they are not persuasive.  Applicant asserts that the present amendments render the claimed invention eligible because the newly recited “physical and concrete elements ground the claimed subject matter into more than a mere abstract idea.” The Examiner respectfully disagrees.  The recited physical elements merely represent the application of the recited abstract idea to a generic technical environment.  Accordingly, the rejection is maintained.
Applicant’s arguments with respect to the 35 USC 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	
Balestra (US 20100106430 A1) discloses a method and systems for estimating remaining service life of a component subject to stress, including predicting service life based on historical usage, such as stress history.
	Subramaniyan et al. (US 20170193460 A1) discloses systems and methods for predicting asset specific service life in components, including modeling service life of service components using operational history.
	Chen et al. (US 20180029836 A1) discloses a temperature monitoring system for a temperature transport apparatus, including analyzing historic data to predict service life of component for purposes of replacement or maintenance.
	Miwa et al. (US 20090259507 A1) discloses working machine maintenance work management system, including service life predication of machine components based on servicing history data. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625